Russell, J.
Whenever a suit is brought on an open account verified as provided by law, the defendant’s plea must either deny that he is indebted in any sum, or specify the amount in which he admits he is indebted, and must be verified. Civil Code (1910), § 4728. The plaintiff having verified his account, and the defendant’s answer not being verified, it *279was not error to strike the answer and enter judgment for the plaintiff; the defendant not offering to amend by verifying.
Decided January 15, 1912.
Complaint; from city court of Bainbridge — Judge Harrell.
March 22, 1911.
L. W. Nelson, for plaintiff in error.
John B. Wilson, contra.

Judgment affirmed.